Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 5893534 A) in view of Thomas et al. (EP 2824031 A2).

Regarding Claim 16, Watanabe teaches a rear pressure bulkhead (Fig. 1 element 12) comprising: a first material sheet with a first surface configured to face to a front of an aircraft and into a pressurized cabin (Forward surface of Fig. 1 element 12); a plurality of bulges arranged radially and distributed around a central region, each of the plurality of bulges bulging out in a direction transverse to the first surface to stiffen the rear pressure bulkhead (Fig. 1 elements 16 and 18). 
	Watanabe fails to teach each of the plurality of bulges comprises two edges extending along the first surface, wherein a continuous bulging surface extends between the two edges, and wherein the plurality of bulges is formed integrally through pressing into the first material sheet.
	However, Thomas teaches each of the plurality of bulges (Fig. 3 elements 58) comprises two edges extending along the first surface (Two sides/edges of the bulges shown in Fig. 6 where the two sides of the bulges meet the panel), wherein a continuous bulging surface extends between the two edges (Fig. 3 elements 58, and wherein the plurality of bulges is formed integrally through pressing into the first material sheet (“Pressure panels 12 may be fabricated using techniques such as stamping, forming, laying-up, extruding, molding cutting, bending, and etching”, Par [0029] lines 1-3).
	Watanabe and Thomas are both considered analogous to the claimed invention as they are in the same field of aircraft structural support. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial supports of Watanabe with the bulge design of Thomas. Doing so would allow for structural support from the pressure while minimizing the weight of the aircraft.

Regarding Claim 17, Watanabe and Thomas teach the limitations set forth in Claim 16.
	Thomas further discloses a plurality of cover plates, each of the plurality of cover plates covering an open side of one of the plurality of bulges on a side opposite of the first surface (Trapezoid shaped elements sealing the ends of the bulges in Fig. 6).

Regarding Claim 18, Watanabe and Thomas teach the limitations set forth in Claim 16.
	Watanabe further discloses the plurality of bulges is radially evenly distributed (Fig. 1 elements 16 and 18).





Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 1, there is no prior art nor reasons to modify any prior art to have a first section and a second section with a plurality of bulges, wherein the first section comprises a plurality of cutouts arranged between the plurality of bulges, and wherein the second section comprises continuous spaces between neighboring bulges of the plurality of bulges without cutouts. The limitations stated along with the other limitations of the independent claim give reason for allowance. Claims 2-9 and 11-15 are allowable as being dependent on Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644